UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 18, 2013 Rambus Inc. (Exact name of registrant as specified in its charter) Delaware 000-22339 94-3112828 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) 1050 Enterprise Way, Suite 700, Sunnyvale, California 94089 (Address of principal executive offices, including ZIP code) (408) 462-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 – Results of Operations and Financial Condition. On July18, 2013, Rambus Inc. (the “Company”) issued a press release announcing results for the quarter ended June30, 2013. A copy of the press release is attached as Exhibit 99.1 to this current report on Form 8-K and is incorporated by reference herein. The information under Item 2.02 in this current report on Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item9.01 – Financial Statements and Exhibits. (d) Exhibits. Press release dated July18, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 18, 2013 Rambus Inc. /s/ Satish Rishi Satish Rishi, Senior Vice President, Finance and Chief Financial Officer Exhibit Index Exhibit Number Exhibit Title Press release dated July 18, 2013.
